Citation Nr: 1412531	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-49 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial compensable rating for left knee extension prior to January 4, 2012, and in excess of 10 percent from January 4, 2012.

3.  Entitlement to an initial compensable rating for left knee subluxation prior to January 4, 2012, and in excess of 20 percent from January 4, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This case was previously before the Board in August 2011.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A February 2014 VA examination indicates that the Veteran is currently employed.  As such, the issue of entitlement to a TDIU is not raised by the record at this time.

The issues of entitlement to an initial compensable rating for left knee extension prior to January 4, 2012, and in excess of 10 percent from January 4, 2012, and entitlement to an initial compensable rating for left knee subluxation prior to January 4, 2012, and in excess of 20 percent from January 4, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

An acquired psychiatric disorder was not manifest in service and is not otherwise related to the Veteran's military service.






CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in April 2010, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the April 2010 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  As for the issue of service connection for an acquired psychiatric disorder, the Board notes that Veteran failed to appear, without good cause shown, for a VA mental disorders examination in January 2012 that was to address the medical matters raised by that issue.  Neither the Veteran nor his representative (in the December 2013 Informal Hearing Presentation) has requested that another examination be rescheduled.

The Board finds that there has been substantial compliance with its August 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As noted, the Veteran was scheduled for a VA examination.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain specified chronic diseases, such as a psychosis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran's June 1984 service enlistment examination noted no psychiatric disability.  The Veteran indicated that he had depression or excessive worry on a May 1986 Report of Medical History, stating that he had stress related to work and goals.  The Veteran's August 1988 service separation examination reflects that his psychiatric system was clinically evaluated as normal; the Veteran specifically denied that he had depression, worry, or nervous problems on the corresponding service Medical History Report.

A June 2003 VA clinical note reveals that the Veteran denied being depressed the prior month.

A September 2003 VA depression screen was positive.  

A July 2004 VA record reflects that the Veteran was assessed with a mood disorder.  The Veteran was referred for management of his depression.  A June 2010 VA mental health note indicates that the Veteran was diagnosed with depression.  

An August 2010 VA psychiatry consultation indicated that the Veteran had recently been sent to jail for an assault.  He stated that his anger had been worsening the prior few years, and the diagnosis was anxiety disorder.

The Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  As noted, an acquired psychiatric disorder was not present in service.  While the Veteran did indicate that he had some stress during service, there is no indication of any diagnosis of a psychiatric disorder during service and no indication that the Veteran sought treatment for such during service.  Significantly, the Board observes that the Veteran specifically denied that he had depression, worry, or nervous problems at the time of his separation from service.  In the same manner, the Veteran did not mention his military service as being the cause of his psychiatric problems when obtaining VA treatment.  Further, there is no nexus or link from any healthcare professional linking an acquired psychiatric disorder and the Veteran's active service.

The Board must consider the credibility and competency of the Veteran's statements.  To the extent that the Veteran argues that some in-service event or injury caused his depression or anxiety, the Board finds his statements are not competent evidence.  The Veteran has not claimed or demonstrated that he has had the requisite medical training to provide opinions concerning the etiology of psychiatric disorders.  His opinion in this regard is therefore not competent evidence and is not favorable to his claim.  In this regard, the Board notes that whether one has an acquired psychiatric disorder, or what its causation may be related to, is not a question that can be determined by mere observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As for continuity of symptomatology since service, the Board notes that it appears that the Veteran has not been diagnosed with a psychosis.  Further, as noted, the Veteran denied any psychiatric symptoms at the time of his separation from service, and a psychiatric disorder was not noted until years following service.

A review of the evidence has revealed that an acquired psychiatric disorder did not have its onset during the Veteran's active service and was not caused by his active service.  As the preponderance of evidence is unfavorable to his claim, the Board must deny his appeal as to entitlement to service connection for an acquired psychiatric disorder.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

An August 2010 rating decision granted the Veteran service connection for chondromalacia patella of the left knee (and assigned a noncompensable rating) under Diagnostic Codes 5099-5024.  An August 2012 rating decision granted the Veteran service connection for left knee extension (and assigned a 10 percent rating, effective January 4, 2012) under Diagnostic Code 5261 and left knee subluxation under Diagnostic Code 5257 (and assigned a 20 percent rating, effective January 4, 2012).  In the Board's view, the "grant" of service connection awarded in the August 2012 RO decision was essentially a continuation of the original grant of service connection for left knee disability awarded in August 2010.  In effect, the Veteran's left knee disability is assigned ratings for left knee limitation of motion and left knee subluxation.  In essence, rating the Veteran's left knee under Diagnostic Code 5024 (as in the August 2010 RO decision) is the same as rating the Veteran's left knee under Diagnostic Code 5261 (as in the August 2012 RO decision), as both concern the matter of left knee limitation of motion.

Based on this rating history, the Board will address the Veteran's service-connected left knee disability as indicated on the title page of this decision.

As for the left knee initial rating claims, the Board notes that the Veteran's virtual VA file contains a February 2014 VA examination of the Veteran's knees.  As the February 2104 VA examination has not been addressed in a supplemental statement of the case, and the RO's initial review of this evidence has not been waived, the Board finds that the left knee initial rating issues should be remanded to the AOJ for review and reconsideration.  The Board further notes that the solicitation of a waiver in this instance is not practical where, as here, the Veteran is not in the possession of the examination results for which a waiver is sought.  

Accordingly, the case is REMANDED for the following action:

1.  RO/AMC should request all VA medical records (not already of record) dated subsequent to February 28, 2014, and associate them with the claims file.

2.  The RO/AMC should then, based on all the evidence of record, readjudicate the issues on appeal.  If the benefit sought is not granted in full, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


